Title: To Benjamin Franklin from Edward Bridgen, 13 September 1783
From: Bridgen, Edward
To: Franklin, Benjamin


          
            My Dear Sir
            London Sepr: 13 1783
          
          As your Excellency & the rest of the Commissioners were so obliging as to second my
            former proposals I think it my duty to inform you Sir and them of the additional step we
            have taken towards accomplishing our wishes.
          The preceeding I laid before Mr Laurens
            which meeting with his approbation I immediately dispatched the
            same under Mr Ls: cover, as a vessell was just then taking away the Bag for Philadelphia
            and gave me no time to consult with the other Gentlemen whose friendship I had
              experienced.
          Would you do me the favour Sir to make my Apologies to the other Gentlemen and believe
            that I am with great truth Your Excellency’s and their Much Obliged & faithful Hum:
            Sert.
          
            Edwd: Bridgen
            His Excellency Benjn: Franklin
          
         
          Addressed: His Excellency / Benjn:
            Franklin / at Passy.
          Endorsed: E Bridgen to R R Livingston
            Esqr. Sept. 8. 83. Copper Coinage
        